t c summary opinion united_states tax_court richard lee fann and beverly selena fann petitioners v commissioner of internal revenue respondent docket no 18356-15s filed date richard lee fann and beverly selena fann pro sese william maule and mark j tober for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issues for our consideration are whether for any portion of petitioners’ distribution from an individual_retirement_account is excepted from the additional tax imposed by sec_72 for early withdrawal and whether petitioners are liable for an accuracy-related_penalty under sec_6662 background petitioners resided in alabama at the time their petition was filed they petitioned in response to respondent’s determination of a dollar_figure income_tax deficiency and a dollar_figure penalty under sec_6662 for an underpayment attributable to a substantial_understatement_of_income_tax for the tax_year the income_tax deficiency is due to the additional tax on early withdrawal from a retirement account pursuant to sec_72 during mrs fann wa sec_50 years of age when she requested and received a premature dollar_figure distribution from her verizon pension_plan account petitioners’ adjusted_gross_income was dollar_figure the distribution was sought because of petitioners’ job loss medical problems and large debt when the distribution was received it had been reduced by for income_tax_withholding leaving the net amount available for petitioners to satisfy outstanding debt pay medical bills and cover daily basic living_expenses petitioners reported the full amount of the distribution on their joint form_1040 u s individual_income_tax_return at the time of the distribution petitioners were insolvent and in a state of financial hardship because of the loss of mrs fann’s employment petitioners did not have medical insurance during during the pendency of their examination petitioners substantiated dollar_figure of medical_expenses that they paid with proceeds from the distribution petitioners each used a blood pressure medication and they paid dollar_figure during for the medication in addition to the dollar_figure substantiated and agreed to by respondent petitioners prepared their income_tax return without the assistance of a tax professional at the time they prepared the return they understood that all tax due had been withheld from the distribution as reflected on tax information received from the bank that made the distribution they did not report a tax on an early withdrawal from a retirement account discussion2 there is no dispute about whether the retirement account distribution during constitutes gross_income subject_to federal_income_tax see sec_61 and b a the dispute is about whether the distribution is subject_to the additional tax imposed by sec_72 sec_72 provides for an additional tax of on early_withdrawals from qualified_retirement_plans petitioners argue that their financial hardship and medical bills should except them from the additional tax sec_72 provides for several exemptions from the additional tax the following exception is relevant b medical_expenses --distributions made to the employee to the extent such distributions do not exceed the amount allowable as a deduction under sec_213 to the employee for amounts paid during the taxable_year for medical_care respondent agrees that petitioners have substantiated medical_expenses of dollar_figure and petitioners proved in court that they paid an additional dollar_figure 2there is no dispute in this case concerning the burden_of_proof or production 3as a general_rule if a taxpayer receives a distribution from a qualified_retirement_plan before attaining the age of sec_72 imposes an additional tax equal to of the portion of the distribution which is includible in the taxpayer’s gross_income sec_213 provides that eligible medical_expenses may be deducted to the extent they exceed of adjusted_gross_income petitioners’ adjusted_gross_income for was dollar_figure and they paid dollar_figure in unreimbursed medical_expenses that year because petitioners’ unreimbursed medical_expenses did not exceed dollar_figure of dollar_figure --the floor for an allowable deduction under section 213--it follows that they are ineligible for the medical expense exception provided in sec_72 see 106_tc_337 mcgraw v commissioner tcmemo_2013_152 petitioners maintain that the additional tax should not apply because mrs fann was compelled to seek the distribution in response to extreme economic hardship we have considered similar claims and found no authority for a general financial hardship exception to the imposition of the additional tax on early distributions see 111_tc_250 dollander v commissioner tcmemo_2009_187 milner v commissioner tcmemo_2004_111 clearly petitioners’ situation is compelling and sympathetic but we are without authority to remedy it in these circumstances finally we consider whether petitioners are liable for an accuracy-related_penalty under sec_6662 sec_6662 and b and imposes an accuracy-related_penalty of on the portion of an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax the commissioner bears the burden of production with respect to penalties sec_7491 116_tc_438 once the burden of production is met the taxpayer must come forward with evidence sufficient to show that the penalty does not apply higbee v commissioner t c pincite petitioners’ understatement_of_tax is dollar_figure the understatement exceeds the greater of of the tax required to be shown or dollar_figure thus the understatement is substantial for purposes of sec_6662 and respondent’s burden of production has been met sec_6664 provides a defense to the sec_6662 penalty for any portion of an underpayment for which the taxpayers had reasonable_cause and acted in good_faith therefore the accuracy-related_penalty under sec_6662 would apply unless we find under sec_6664 that the underpayment was due to reasonable_cause and that petitioners acted in good_faith 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs provides guidance as to what constitutes the reasonable_cause and good_faith exception to sec_6662 penalties the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs we consider the extent of the effort a taxpayer makes to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id in the setting of this case petitioners reported the dollar_figure withdrawal from mrs fann’s retirement account as part of their income and paid tax at ordinary_income rates when they prepared their return petitioners believed that tax due on the withdrawal had been withheld and remitted to respondent in addition petitioners believed that their medical bills and financial hardship were acceptable reasons for early withdrawal of retirement_funds respondent contends that there is a substantial_understatement_of_income_tax but does not contend that there was negligence or disregard of rules or regulations in these circumstances and considering petitioners’ testimony education and explanation we hold that petitioners’ actions were reasonable accordingly the accuracy-related_penalty does not apply to reflect the foregoing decision will be entered for respondent with respect to the income_tax deficiency and for petitioners with respect to the sec_6662 penalty
